 Case 5:19-cv-01447-MWF Document 9 Filed 11/05/19 Page 1 of 2 Page ID #:76
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1447 MWF                                           Date: November 5, 2019
Title       In Re Brigitte Lyn LaMonte


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE FOR FAILURE TO
             COMPLY WITH FEDERAL RULES OF BANKRUPTCY PROCEDURE
             AND FOR LACK OF PROSECUTION

       On August 5, 2019, Appellant Brigitte Lyn LaMonte filed a Notice of
Appeal and Statement of Election (“Notice of Appeal”). (Docket No. 1). That
same day, a Notice Regarding Appeal from Bankruptcy Court was issued by the
District Court Clerk (“Court Notice”). (Docket No. 5). Pursuant to the Court
Notice, no later than August 19, 2019, Appellant was required to file with the
Bankruptcy Court (1) a designation of record; (2) a statement of issues on appeal;
and (3) a notice regarding the ordering of transcripts. (Court Notice, p. 1). The
Court Notice further warned that “The failure of either party to comply with time
requirements as stated in this notice and applicable rules may result in the
dismissal of the appeal or the right to oppose the appeal.” (Court Notice, p. 2).

       On October 23, 2019, the Bankruptcy Court issued an Appeal Deficiency
Notice for failure to file (1) the Statement of Issues; (2) the Designation of Record;
(3) the Notice of Transcript; (4) Transcripts; and (5) the Filing Fee for the Notice
of Appeal. (Docket No. 8).

     Accordingly, the Court ORDERS Appellant Brigitte Lyn LaMonte to
comply with the Court Notice and the Appeal Deficiency Notice no later than
December 5, 2019. Failure to file the required documents and pay the filing fee on

CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
 Case 5:19-cv-01447-MWF Document 9 Filed 11/05/19 Page 2 of 2 Page ID #:77
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1447 MWF                               Date: November 5, 2019
Title       In Re Brigitte Lyn LaMonte

or before that date will result in dismissal of this appeal for failure to comply with
the Court’s orders and for lack of prosecution.

        IT IS SO ORDERED.

                                                              Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                      Page 2 of 2
